Filed 9/19/14 P. v. Stewart CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.

             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

THE PEOPLE,
                                                                                     F066976/F067331
         Plaintiff and Respondent,
                                                                        (Stanislaus Super. Ct. Nos. 1451284,
                   v.                                                           1452497 & 1452570)

GERALD TUFF STEWART,
                                                                                         OPINION
         Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Stanislaus County. Dawna
Reeves, Judge.
         Deborah Prucha, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the Attorney General, Sacramento, California, for Plaintiff and
Respondent.



         *   Before Kane, Acting P.J., Franson, J. and Chittick, J. Pro Tem.†
         † Judgeof the Superior Court of Fresno County, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.
                                          -ooOoo-
                                    INTRODUCTION
       Appellant/defendant Gerald Tuff Stewart pleaded no contest to several narcotics
offenses in three separate cases which have been consolidated on appeal. His appellate
counsel has filed a brief which summarizes the facts, with citations to the record, raises
no issues, and asks this court to independently review the record. (People v. Wende
(1979) 25 Cal.3d 436 (Wende).) We affirm.
                                         FACTS1
Case No. 1451284 (F066976)
       On November 4, 2012, officers conducted a traffic stop of defendant’s car in
Patterson. The officers searched the vehicle and found 4.37 grams of methamphetamine.
       On November 6, 2012, a complaint was filed in case No. 1451284 charging
defendant with count I, possession of methamphetamine for sale (Health & Saf. Code,2
§ 11378); and count II, transportation of methamphetamine (§ 11379, subd. (a)), with
special allegations that defendant had a prior conviction for a narcotics-related offense
(§ 11370.2).
Case No. 1452570 (F067331)
       On December 3, 2012, defendant was contacted and searched by deputies in
Patterson. They found 0.43 grams of a substance containing methamphetamine.
       On December 21, 2012, a complaint was filed in case No. 1452570 charging
defendant with possession of methamphetamine (§ 11377, subd. (a)).




       1The facts are based on the stipulations which defendant entered into when he
pleaded no contest to the charges in the three cases.
       2 All further statutory citations are to the Health and Safety Code unless otherwise
indicated.



                                             2.
Case No. 1452497 (F066976)
       On December 9, 2012, defendant was driving in Modesto when officers conducted
a traffic stop. Defendant was on bail in case No. 1452570. The officers searched the car
and found two separate packages of heroin, which weighed 5.77 grams and 6.04 grams.
       On December 11, 2012, a complaint was filed in case No. 1452497 charging
defendant with count I, transportation of heroin (§ 11352, subd. (a)); count II, possession
of heroin for sale (§ 11351); and count III, possession of methamphetamine (§ 11377,
subd. (a)), with special allegations that he had a prior drug-related conviction, served two
prior prison terms (Pen. Code, § 667.5, subd. (b)), and he committed a new felony while
on bail (Pen. Code, § 12022.1).
Pleas and sentencing
       On March 19, 2013, defendant entered no contest pleas in the three cases as
follows: (1) transportation of heroin with an on-bail enhancement in case No. 1452497;
(2) transportation of methamphetamine in case No. 1451284; and (3) possession of
methamphetamine in case No. 1452570. Defendant entered his pleas with the
understanding that the remaining charges would be dismissed, and he would be sentenced
to an aggregate term of seven years eight months.
Sentencing
       The court sentenced defendant immediately after he entered his pleas because he
waived preparation of a probation report. In case No. 1452497, defendant was sentenced
to the midterm of four years for transportation of heroin, plus a consecutive term of two
years for the on-bail enhancement. The court ordered defendant to serve three years eight
months in custody, suspended the remaining portion of the term, and ordered defendant
placed on mandatory supervised release.
       In case No. 1451284, defendant was sentenced to a consecutive term of one year
for transportation of methamphetamine (one-third the midterm). The court suspended the
entire term and placed defendant on mandatory supervised release.

                                             3.
       In case No. 1452570, defendant was sentenced to a consecutive term of eight
months (one-third the midterm) for possession of methamphetamine. The court again
suspended the entire term and placed defendant on mandatory supervised release. The
court imposed certain terms and conditions to his mandatory supervised release, and
various fines and fees in each case. On March 21, 2013, the court reconvened the
sentencing hearing and calculated defendant’s conduct credits.
Consolidation of appeals
       On April 4, 2013, defendant filed a timely notice of appeal in case Nos. 1451284
and 1452497, for matters arising after his plea (case No. F066976). He requested a
certificate of probable cause but did not receive one.
       On May 23, 2013, defendant filed a timely notice of appeal in case No. 1452570,
again for matters arising after the plea (case No. F067331).
       On June 12, 2013, this court consolidated the appeals under case No. F066976.
                                      DISCUSSION
       As noted above, defendant’s counsel has filed a Wende brief with this court. The
brief also includes the declaration of appellate counsel indicating that appellant was
advised he could file his own brief with this court. By letter on July 11, 2013, we invited
defendant to submit additional briefing. To date, he has not done so.
       After independent review of the record, we find that no reasonably arguable
factual or legal issues exist.
                                     DISPOSITION
       The judgment is affirmed.




                                             4.